Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In paragraph [0001] of applicant’s disclosure, reference is made to “U.S. Pat. App. No. ___/____,____”.  No application number is listed so it is not clear to what applicant is referring.  
Appropriate correction is required.

Claim Interpretation
In view of applicant’s explanation, the terms “a movement control system” and “an input system”, in claim 1, will not be interpreted as invoking 112(f) going forward.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  In claim 1, line 8,
“the gantry” lacks clear antecedent basis in the claim.  A “gantry housing” is recited in line 4, but not “a gantry”.  In claim 1, line 15, “wherein movement control system” should be -wherein the movement control system-.
In claim 14, line 4, “the gantry” lacks clear antecedent basis in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7, claim 14, line 3, and claim 17, line 10, applicant claims “a support structure and a base”.  However, according to applicant’s disclosure element 103 is the “support base”.  No “support structure” that is distinct from and combined with the base is disclosed, so it is not clear what applicant means when claiming a “support structure and a base”.  
Claim 13 improperly depends from canceled claim 12.  For the purpose of this Office Action, it is assumed that claim 13 was meant to depend from claim 1, but correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention.


Claims 1-4, 6-9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoernig (PGPub 2017/0325763 in view of Johnson (PGPub 2017/0215826).
Regarding claims 1 and 17, Hoernig teaches a movement system operable to move an imaging system, comprising: an image data collection system having a detector 28 and a gantry housing 21, 24, 
	Hoernig teaches individually controlled drive means and a drive system (see para [0131], Hoernig describes a movement control unit to control the respective wheel revolutions individually and simultaneously).  However, it does not explicitly teach a separate motor for each wheel.
	Johnson  teaches a movement system operable to move an imaging system, comprising: a cart 60 having a support structure and a base, wherein the support structure 58 is configured to support the gantry 56 away from a surface; and a multi-directional drive system 62, 64, mounted to the base, wherein the multi-directional drive system includes (i) a plurality of omni-directional wheels 62, 64, positioned relative to the base and for contact with the surface and (ii) a plurality of motors (1122, see Fig. 11B, para [0067], lines 1-4)), wherein at least one motor drives at least one omni-directional wheel; and a movement control system 51 having an input system (user interface, see para [0040], lies 1-4) to receive an input from a user to control the multi-directional drive system; wherein movement control system is operable to control the multi- directional drive system to move the cart within a plane.  

	Regarding claim 2, the gantry housing 20 of Hoernig is moveably mounted to the cart (see Figure 5 and para [0148] that describes a linear drive LD for movement of the gantry housing 20 relative to the cart 6).  
Regarding claim 3, the multi-directional drive system is operable to move the cart during acquisition of an image data with the image data collection system (the system is designed to move the gantry during image data acquisition relative to the patient who is in a fixed position).  
Regarding claim 4, the multi-directional drive system is operable to move the cart in a Z-axis (the Z-axis is not defined in the claims and is presumed to be one of the axes in the horizontal plane).  
Regarding claim 6, each omni-directional wheel of the plurality of omni-directional wheels includes a plurality of rollers (as illustrated and, by definition, included on Mecanum wheels 7) rotatable relative to a hub of the omni-directional wheel, and wherein the wheel axis is 0 to 45 degrees relative to a long axis of the cart (Figure 1 of Hoernig shows an embodiment where the rotational axis of wheels 7 is parallel to or at about a 0 degree angle relative to the long axis of the cart.)  Hoernig lacks rollers that rotate around a roller axis that is at a 90 angle relative to a wheel axis of wheel rotation of the hub.  However, Johnson shows an alternative omni-directional wheel configuration 160, in Figure 16, including rollers 164-166 that rotate about axis that are perpendicular to the axis of main wheel hub 162 (see para [0073], lines 1-7).  It would have been obvious to one of ordinary skill in the art to configure the rollers of the omni-directional wheels of Hoernig to be oriented at 90 degrees relative to the main wheel hub, as taught by Johnson, in order to provide a suitable omni-directional wheel with rollers that easily change direction.

Regarding claim 8, each omni-directional wheel of the four omni-directional wheels rotates around a wheel axis that is about 90 degrees relative to a long axis of the base (see Figure 2); wherein each omni-directional wheel includes a plurality of rollers that rotate around a roller axis that is about 45 degrees relative to the wheel axis (illustrated in Figure 4 of Hoernig and specifically described in Johnson, para [0071], lines 4-8).  
Regarding claim 9, each omni-directional wheel of the four omni-directional wheels rotates exterior to a boundary of the base, as seen in Figures 2 and 3 of Hoernig.  
Regarding claim 18, Hoernig teaches and driving each omni-directional wheel of a plurality omni-directional wheels to move the cart in a selected direction (see para [0131], lines 1-4).  
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoernig and Johnson as applied to claims 1-4, 6-9, 17, and 18 above, and further in view of Bouvier (PGPub 2013/0003939).
Regarding claim 5 and 19, the combination lacks a base that is flexible to maintain contact of the plurality of omni-directional wheels with the surface.  
Bouvier teaches a flexible material between the crossbar and frame 30  (see para [0047], lines 1-3, of a movable base for an imaging machine,
It would have been obvious to one of ordinary skill in the art to provide the base of the combination with a flexible material between base sections, as taught by Bouvier, in order to reduce noise and produce deformation of the support structure for balanced support of the four wheels on the ground.
Claims 10, 11, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoernig and Johnson as applied to claims 1-4, 6-9, 17, and 18 above, and further in view of Troy (2014/0278221).
Regarding claims 10, Johnson teaches all of the claimed features except for one of the omni-directional wheels having its axis oriented at 70 degrees to about 80 degrees relative to a long axis of the base; wherein each omni-directional wheel includes a plurality of rollers that rotate around a roller axis that is about 90 degrees relative to the wheel axis.  
Troy teaches an omni-wheel wheel configuration, in Figures 5A and 5B were the omni-direction al wheels 22a-22d have wheel axes that are oriented at approximately 45 degrees to the long axis of the base 2 and rollers are mounted to the wheels on axles oriented at approximately 90 degrees to the wheel axes (see paragraphs [0033-0035]). This configuration is designed to produce a narrower vehicle design.  Troy also teaches orienting the wheels with axles at 0, 60, and 90 degrees relative to the long axis of the vehicle, in other embodiments.
It would have been obvious to one of ordinary skill in the art to orient the Johnson system omni-wheels at an angle other than 90 degrees from the long axis of the vehicle, in view of the teaching of Troy, including an angle of about 70 to about 80 degrees, in that a wide variety of angles is known in the art, and no evidence has been presented as to the criticality of this particular range of angles.
Regarding claim 11, Hoernig shows, in Figures 2 and 8, at least two of the wheels are at least partially within a boundary of the base.  
Regarding claim 13, the combination lacks an embodiment having a first two wheels having a first wheel axis substantially perpendicular to a long axis of the base and a second two omni-directional wheels of the four omni-directional wheels that rotate around a second wheel axis substantially aligned to the long axis of the base such that only the first two wheels move the cart along an axis perpendicular 
Troy teaches an embodiment, in Figures 1-2B including a first pair of wheels 4b, 4d, having a first wheel axis substantially perpendicular to a long axis of the base and a second two omni-directional wheels 4a, 4c, of the four omni-directional wheels rotate around a second wheel axis substantially aligned to the long axis of the base such that only the first two wheels drive the cart along an axis perpendicular to the long axis of the base and only the second two wheels drive the cart along the long axis of the base.  This embodiment provides smooth operation on flat surfaces and easy maneuvering (see para. [0028]).
It would have been obvious to orient the wheels of the combination system with two wheels oriented perpendicular to the long axis of the base and the other two wheels with axes oriented parallel to the long axis and their respective drive arangements, as taught by Troy, in order to provide smooth travel on flat surfaces and easy maneuvering.
Regarding claim 15, the combination lacks a three wheeled embodiment.  
Troy teaches the multi-directional drive system, in the embodiment of Figures 3 and 4, mounted to a base that includes three omni-directional wheels 4a-4c as the plurality of omni-directional wheels, wherein each omni-directional wheel of the three omni- directional wheels rotates around a respective wheel axis 6a-6c; wherein each wheel axis is fixed at a non-zero angle relative to the other wheel axes (the wheel axes are at 120 degrees relative to each other).  This embodiment is designed to provide a smaller overall wheelbase (see para [0031]).
It would have been obvious to one of ordinary skill in the art to provide the combination system with three wheels all oriented at different angles relative to the long axis of the base, as taught by Troy, in order to provide a smaller wheelbase when necessary.
base 60 that includes a first portion having a first width (seen in Figure 4, for example, the first portion is connected to wheels 64) and a second portion (portion of base 60 connected to wheels 62) having a second width less than the first width.  It would have been obvious to modify the rectangular base of Hoernig to have a narrower portion on an end to which two narrowly spaced wheels are mounted, as taught by Johnson, in order to facilitate maneuverability of the base in smaller spaces.

Allowable Subject Matter
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Sullivan, Gao, Limoli, and Helm teach scanners mounted on omni-directional wheels.  Fehre and Barth also teaches mobile scanners
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

amb